Citation Nr: 0713980	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  05-00 326A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for peptic ulcer 
disease.

2.  Entitlement to service connection for anxiety. 

3.  Entitlement to service connection for depression. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1954 to April 1958.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a July 2004 rating 
decision by the Albuquerque Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  Peptic ulcer disease was not manifested in service, 
peptic ulcer disease was not manifested within the first 
postservice year, and any peptic ulcer disease is not shown 
to be related to the veteran's service or treatment therein.

2.  An anxiety disorder was not manifested in service, 
psychosis was not manifested within the first postservice 
year, and anxiety disorder is not shown to be related to the 
veteran's service.  

3.  Depression was not manifested in service, psychosis was 
not manifested within the first postservice year, and 
depression is not shown to be related to the veteran's 
service.  


CONCLUSION OF LAW

1.  Service connection for peptic ulcer disease is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).  

2.  Service connection for anxiety is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).  

3.  Service connection for depression is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims and has been notified 
of the information and evidence necessary to substantiate the 
claims and of the efforts to assist him.  In letters dated in 
February and July 2004 (prior to the July 2004 rating 
decision), the veteran was notified of the information and 
evidence needed to substantiate and complete his claims, of 
what part of that evidence he was to provide, and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  The July 2004 letter 
advised the veteran to submit "any evidence in [his] 
possession that pertains to [his] claim[s]."  

The Board finds that proper notice was provided by the RO 
prior to the transfer and certification of the veteran's case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).   The veteran and his representative have been 
provided with every opportunity to submit evidence and 
argument in support of the claim and to respond to VA 
notices.  

The appellant has not been notified of the type of evidence 
needed to evaluate the disability rating and to determine the 
effective date of an award in regards to the claims of 
service connection for peptic ulcer disease, anxiety, and 
depression. (See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Regardless, such notice becomes significant when 
there is an award of the benefit sought (compensation).  As 
the decision below is a denial rather than a grant of 
compensation, neither the rating of the disabilities at issue 
nor the effective dates of an award is relevant, and the 
veteran is not prejudiced by the fact he did not receive such 
notice.

All pertinent (identified) records available have been 
secured.  A response received from Wyoming Medical Center 
indicated that the information requested was unavailable.  A 
response from Beth Israel Medical Center noted that the 
veteran's records were destroyed six years after the last 
date of service (January 1970).  Dr. C. M. J.'s office 
reported that the doctor is deceased and no records were 
available.   Dr. M. W.'s office reported "patient unknown to 
practice."  Dr. S. F.'s office reported that the records 
could not be found.  The veteran has not identified any 
pertinent evidence that remains outstanding.

The veteran was provided an examination in regards to his 
claim for peptic ulcer disease.  The Board considered whether 
a VA examination was indicated for the veteran's anxiety and 
depression.  A VA examination is indicated when there are: 
1) competent evidence of current disability; 2) evidence 
establishing a disability causing event in service, and 3) 
evidence suggesting that the current disability and the event 
in service might be related. 38 C.F.R. § 3.159.  Here, as two 
out of the three factors have not been met, a VA examination 
is not in order for the claims seeking service connection for 
anxiety and depression.  VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claims.

II.  Factual Background

The veteran's service medical records (SMR's) showed 
treatment in March 1956 at the US Naval Air Station in 
Glynco, Brunswick, Georgia for spontaneous pneumothorax.  The 
veteran was transferred to the US Naval Hospital in 
Jacksonville, Florida and hospitalized.  Upon admission, the 
veteran reported having an "upset stomach" and later on 
developed chest pain on deep breathing.  He was found to have 
a right pneumothorax, with about 30 percent collapse of the 
lung.  He was treated with penicillin for an acute upper 
respiratory infection.  By April 1956, the pneumothorax had 
completely disappeared and he was returned to active duty.  
An April 1956 post-hospitalization physical examination noted 
that the veteran was asymptomatic and x-rays revealed a 
completely expanded normal lung.  The veteran's SMR's, 
including yearly physical examinations and a March 1958 
release to inactive duty examination, are negative for any 
complaints, treatment, or findings related to peptic ulcer 
disease, anxiety, or depression.  

Several billing statements from 1969 to 1970 indicated that, 
when combined with statements from the veteran and his 
brother, the veteran was hospitalized for perforated duodenal 
ulcer and stomach reconstruction.  

1979 to 1990 treatment records from Dr. M. W. showed that the 
veteran was prescribed Prozac in November 1993.  A March 1996 
record specifically noted that the veteran has not had any 
recent episodes of anxiety.  

November 1998 to January 2000 treatment records from Dr. M. 
K. included an assessment of depressive reaction with 
anxiety.  A November 1998 record indicated that the veteran 
had occasional problems of depression/anxiety and had taken 
Zoloft in the past.  He was currently taking St. Johns Wort.  
A May 1999 record showed that he had complaints of diarrhea 
and the turning of his stomach when he takes Hyzaar on an 
empty stomach.  He indicated that when taken with food he 
gets a little gas.  A November 1999 record noted that the 
veteran believed his loose stools and flatulence were related 
to an increase in lactose.  He later believed the symptoms 
were was due to his chronic gastritis.  A December 1999 
record indicated that the veteran was prescribed Zoloft.  

October 2003 to April 2004 treatment records from Dr. J. D. 
B. showed treatment for depression and noted a history of H. 
Pylori and a duodenal ulcer (1968).  In December 2003 
correspondence, Dr. J. D. B. indicated that he has been 
treating the veteran since December 2000 for hypertension and 
depression. 

On December 2004 VA examination, the veteran denied any 
current vomiting, hematemesis, melena, stomach disturbance 
after meals, or hypoglycemic reactions.  He did note 
occasional bowel actions depending on certain foods consumed.  
He also reported having diarrhea, but not as bad as in the 
past.  The examiner found that the veteran had peptic ulcer 
disease, gastroesophageal reflux disease (GERD), and stomach 
reconstruction with a bowl resection done in 1969.  She noted 
that in reviewing the veteran's military records there was 
only one record that stated that he had stomach pains for 
about three weeks before he went into the hospital and was 
diagnosed with pneumothorax.  The examiner indicated that 
symptoms and signs of pneumothorax can be a sudden sharp 
chest pain with shortness of breath and an occasional hacking 
cough.  The pain can refer to across the shoulder, across the 
chest, or over the abdomen, so nausea could be a symptom of 
pneumothorax.  She also noted that the veteran had multiple 
exams with physicians during his time as a pilot and there 
was no record of any other stomach problems, diarrhea, etc.  
She concluded that since the veteran did not have any other 
complaints of stomach problems while in military service 
except for the one episode in March 1956, the peptic ulcer 
disease is less likely as not a result of the pneumothorax 
that occurred while in military service.  

II.  Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required." Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.

III.  Analysis

Peptic Ulcer Disease

There are three threshold requirements that must be met in 
order to establish service connection for a claimed 
disability.  First, there must be competent evidence (a 
medical diagnosis) of current disability.  This requirement 
is met; peptic ulcer disease, GERD and stomach reconstruction 
with a bowel resection done in 1969 have been diagnosed.  
Next, there must be evidence of disease or injury in-service.  
The veteran's SMR's are negative for any complaints, 
treatments or diagnosis of peptic ulcer disease (there was an 
episode in March 1956 of spontaneous pneumothorax that 
resolved).  Consequently, direct service connection, i.e., on 
the basis that a chronic disability became manifested in 
service and has persisted since, is not warranted.  Finally, 
there must be competent evidence (medical opinion) that links 
the current disability to disease or injury in service.  
Here, there is no such medical opinion.  In December 2004, a 
VA examiner opined that the veteran's peptic ulcer disease is 
less likely as not related to the acute stomach symptoms he 
had as a result of his pneumothorax that occurred during 
military service on March 1956.  

While peptic ulcer disease is listed among the chronic 
diseases which may be service connected on a presumptive 
basis if manifested to a compensable degree in the first 
postservice, and the veteran had the requisite service, his 
peptic ulcer disease is not shown to have been manifested 
prior to 1969, approximately 10 years post active service.  
Accordingly, the chronic disease presumptive provisions of 
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 are not 
for application.  

Because the veteran is a layperson, he is not competent to 
establish by his own opinion that any current peptic ulcer 
disease is etiologically related to an event or injury in 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  There is a preponderance of the evidence against his 
claim.  Hence, it must be denied.  

Anxiety and Depression

There are three threshold requirements that must be met in 
order to establish service connection for a claimed 
disability.  First, there must be competent evidence (a 
medical diagnosis) of current disability.  This requirement 
is met; anxiety and depression have been diagnosed.  Next, 
there must be evidence of disease or injury in-service.  The 
veteran's SMR's are negative for any complaints, treatments 
or diagnoses of anxiety or depression.  Consequently, direct 
service connection, i.e., on the basis that a chronic 
disability became manifested in service and has persisted 
since, is not warranted.  Finally, there must be competent 
evidence (medical opinion) that links the current disability 
to disease or injury in service.  Here, there is no such 
medical opinion.  No medical practitioner has opined that the 
veteran's anxiety or depression is as likely as not related 
to any event in service.

To the extent that the veteran's psychiatric disability of 
anxiety or depression may include a psychotic component, it 
is noteworthy that a psychosis was not manifested in the 
first postservice year.  Consequently, presumptive service 
connection for any current psychosis under 38 U.S.C.A. 
§ 1112, 38 C.F.R. §§ 3.307, 3.309 is not warranted.  

Because the veteran is a layperson, he is not competent to 
establish by his own opinion that any current anxiety or 
depression is etiologically related to an event or injury in 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  There is a preponderance of the evidence against his 
claims.  Hence, it must be denied.  


ORDER

Service connection for peptic ulcer disease is denied. 

Service connection for anxiety is denied. 

Service connection for depression is denied.  




____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


